As filed with the Securities and Exchange Commission on November 26, Registration Statement No. 333-137957 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM SB-2 ON FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INDEX OIL AND GAS INC. (Exact name of registrant as specified in its charter) Nevada 1311 20-0815369 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 440 Houston,
